Opinion filed October 4, 2018




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-18-00100-CV
                                    __________

                  IN THE INTEREST OF J.W., A CHILD

                     On Appeal from the 220th District Court
                           Comanche County, Texas
                        Trial Court Cause No. FM08817


                      MEMORAND UM OPI NI ON
      This is an appeal from a final order in which the trial court terminated the
parental rights of J.W.’s mother and father. See TEX. FAM. CODE ANN. § 161.001
(West Supp. 2017). The mother filed a notice of appeal. We affirm.
      Appellant’s court-appointed counsel has filed a brief in which he
professionally and conscientiously examines the record and applicable law and
concludes that the appeal is frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced. See In re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim.
App. 2008); High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).
In light of a recent holding by the Texas Supreme Court, however, an Anders motion
to withdraw “may be premature” if filed in the court of appeals under the
circumstances presented in this case. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016).
The court in P.M. stated that “appointed counsel’s obligations can be satisfied by
filing a petition for review that satisfies the standards for an Anders brief.” Id. at
27–28.
         Appellant’s counsel provided Appellant with a copy of the brief. Appellant
was informed of her right to review the record and file a pro se response to counsel’s
brief. In compliance with Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App.
2014), counsel provided Appellant with a copy of the complete appellate record. We
conclude that Appellant’s counsel has satisfied his duties under Anders, Schulman,
and Kelly.
         We note that Appellant has not filed a pro se response to counsel’s Anders
brief.       Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record in this cause, and we agree that the appeal is
frivolous.
         Accordingly, we affirm the trial court’s order of termination.


                                                                   PER CURIAM


October 4, 2018
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1
Willson, J., not participating.


         1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2